FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                    October 22, 2009
                     UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                     Clerk of Court



    CAROL A. BROADWELL,

                Plaintiff-Appellant,
                                                         No. 09-5016
    v.                                         (D.C. No. 4:07-CV-00610-FHM)
                                                         (N.D. Okla.)
    MICHAEL J. ASTRUE, Commissioner
    of the Social Security Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before O’BRIEN, PORFILIO, and TYMKOVICH, Circuit Judges.



         Carol A. Broadwell appeals from a judgment of the district court affirming

the Social Security Commissioner’s denial of her application for disability

benefits under Title II of the Social Security Act. Exercising jurisdiction under

42 U.S.C. § 405(g) and 28 U.S.C. § 1291, we affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Ms. Broadwell was born in 1953 and has a high school education. Her

prior work experience includes caregiver, housemaid, secretary, and receptionist.

In August 2004, she applied for benefits alleging she became disabled on

March 15, 2003, due to multiple problems, including attention deficit disorder,

degenerative joint disease or osteoarthritis, fibromyalgia, hip and back pain,

major depressive disorder, memory problems, and panic disorder with

agoraphobia. Her application was denied initially and on reconsideration.

      Ms. Broadwell then received a de novo hearing before an administrative

law judge (ALJ), at which she and a vocational expert (VE) testified. Thereafter

the ALJ, applying the five-step process that governs review of disability

determinations, Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988),

concluded Ms. Broadwell was not disabled during the relevant time frame. 1

Specifically, at step one he found she had not engaged in substantial gainful

activity since the alleged onset date. At step two he found she had severe

impairments (major depression, opiate and alcohol dependence, and panic

disorder with agoraphobia), but he rejected allegations that her fibromyalgia and

osteoarthritis were severe impairments because a physical examination “resulted

in no confirmation of” these conditions, Aplt. App., Vol. 2 at 15, and because she



1
      The relevant time frame is from March 15, 2003, Ms. Broadwell’s alleged
onset date, through December 14, 2006, the date of the Commissioner’s final
decision.

                                         -2-
denied receiving treatment for arthritis or taking medication for it, id. at 15, 17.

At step three he found she did not have an impairment or combination of

impairments that met or medically equaled one of the listed impairments in

20 C.F.R. Part 404, Subpart P, Appendix 1, including those described in Listings

12.04 (Affective Disorders), 12.06 (Anxiety Related Disorders), and 12.09

(Substance Addiction Disorders).

      Next the ALJ considered the impact of Ms. Broadwell’s psychological

problems on her ability to engage in work, her hearing testimony about her

concentration and memory issues, and her allegations of pain. The ALJ

acknowledged Ms. Broadwell’s “medically determinable impairments could

reasonably be expected to produce the alleged symptoms,” but found her

“statements concerning the intensity, persistence and limiting effects of these

symptoms . . . not entirely credible.” Aplt. App., Vol. 2 at 17. Thus, the ALJ

found Ms. Broadwell retained the residual functional capacity (RFC) for the full

range of light work with a moderate limitation in her capacity for interacting with

the public.

      Proceeding to steps four and five, the ALJ concluded in alternative

determinations that Ms. Broadwell was not disabled because at step four she

retained the RFC to perform her past work as a secretary and at step five she

retained the RFC to perform other jobs available in the regional or national

economy. See id. at 18 (citing Murrell v. Shalala, 43 F.3d 1388 (10th Cir. 1994)

                                          -3-
(recognizing the benefit of alternative determinations in the social security

review process)).

      The Appeals Council denied Ms. Broadwell’s request for review, making

the ALJ’s denial of benefits the Commissioner’s final decision. The district

court, with a magistrate judge presiding by consent of the parties, 28 U.S.C.

§ 636(c), affirmed. This appeal followed.

             We review the Commissioner’s decision to determine whether
      the factual findings are supported by substantial evidence in the
      record and whether the correct legal standards were applied.
      Substantial evidence is such relevant evidence as a reasonable mind
      might accept as adequate to support a conclusion. It requires more
      than a scintilla, but less than a preponderance. We consider whether
      the ALJ followed the specific rules of law that must be followed in
      weighing particular types of evidence in disability cases, but we will
      not reweigh the evidence or substitute our judgment for the
      Commissioner’s.

Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citations and quotations

omitted).

      Ms. Broadwell alleges the ALJ (1) failed to properly weigh the evidence

provided by non-examining, non-treating state experts; (2) ignored documented

medical conditions at steps two and three, which impacted his decision at steps

four and five; (3) propounded an improper hypothetical to the VE; and (4) failed

to perform a proper credibility determination because he rejected medical

evidence of arthritis, misconstrued treatment for pain, ignored evidence of mental

limitations and deterioration, and selectively discussed the evidence of record.


                                         -4-
Although Ms. Broadwell raised the same allegations of error in the district court,

she did not advance all of the arguments in support of them that she now advances

on appeal. Compare Aplt. Opening Br. at 18-41, with Aplt. App., Vol. 1 at 19-27.

When a party advances new grounds on appeal to support a general issue that was

raised in the district court, we do not consider those new grounds to be properly

preserved for our review. See Bancamerica Commercial Corp. v. Mosher Steel of

Kan., Inc., 100 F.3d 792, 798-99 (10th Cir.), amended on other grounds, 103 F.3d

80 (10th Cir. 1996) (observing that this court will not consider a new theory on

appeal, even one “that falls under the same general category as an argument

presented” in the district court) (quotation omitted)); see also Crow v. Shalala,

40 F.3d 323, 324 (10th Cir. 1994) (noting, in social security context, the general

rule that we will not review issues that were not presented to the district court).

      To the extent, however, Ms. Broadwell challenges the ALJ’s decision on

the same bases as she did in the district court, her arguments fail. In a thorough

opinion and order the district court accurately summarized the medical evidence

and, using the same standard that governs our review, analyzed and rejected each

of Ms. Broadwell’s challenges to the ALJ’s decision. We cannot improve upon

this disposition. The Commissioner’s conclusion that Ms. Broadwell was not

disabled between March 15, 2003, and December 14, 2006, was the product of a

correct application of the law and supported by substantial record evidence.




                                          -5-
      We therefore AFFIRM the judgment of the district court for substantially

the same reasons stated in its December 3, 2008, opinion and order.

                                                   Entered for the Court



                                                   Terrence L. O’Brien
                                                   Circuit Judge




                                        -6-